IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,075




EX PARTE GREGORY JERMAINE WHEELER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 114-0863-06-A IN THE 114TH DISTRICT COURT
FROM SMITH COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to life imprisonment.  The Twelfth Court of Appeals affirmed his conviction.
Wheeler v. State, No. 12-07-00080-CR, (Tex. App. — Tyler, 2008, no pet.) (not designated for
publication).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
            Appellate counsel filed an affidavit with the trial court.  The record shows that appellate
counsel failed to timely notify Applicant that his conviction had been affirmed and failed to advise
him of his right to petition for discretionary appeal pro se. Ex parte Wilson, 956 S.W.2d 25 (Tex.
Crim. App. 1997).  The trial court recommends that relief be granted.  We find that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Twelfth Court of Appeals in Cause No. 12-07-00080-CR that affirmed his conviction in Case
No. 114-0863-06-A from the 114th Judicial District Court of Smith County.  Applicant shall file his
petition for discretionary review with the Twelfth Court of Appeals within 30 days of the date on
which this Court’s mandate issues.
 
Delivered: January 28, 2009
Do not publish